Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 1 of 21                        PageID #: 316




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


 JESSICA L. FAGRE, as the Personal
 Representative of the Estate of
 AMBROSHIA E. FAGRE,
                                                       Docket No.: 1:19-cv-00083-LEW
                Plaintiff,

                       v.

 SCOTT W. IRELAND et al.

                Defendants.


                        DEFENDANT JEFFREY PARKS’S MOTION
                             FOR SUMMARY JUDGMENT

       Defendant Jeffrey Parks moves under Fed. R. Civ. P. 56 for summary judgment on all

claims against him in the complaint.

                                       Memorandum of Law

       The plaintiff estate in this case is pursuing a legal theory that the First Circuit has

squarely rejected. Specifically, Plaintiff is claiming that Defendant Parks, a Maine State Police

trooper, violated its decedent’s Fourth Amendment rights by accidently shooting her while firing

his gun at someone else—the armed and dangerous driver of a vehicle in which the decedent was

a passenger. Landol-Rivera v. Cruz Cosme, 906 F.2d 791 (1st Cir. 1990) holds, on very similar

facts, that only the intended target of a police officer’s bullet can claim a Fourth Amendment

violation. As the undisputed facts here make clear, Trooper Parks did not intend to shoot Ms.

Fagre, nor did he even know she was in the vehicle. Under the controlling authority of Landol-

Rivera, Trooper Parks did not violate Ms. Fagre’s constitutional rights and is therefore entitled to

qualified immunity.



                                                      1
Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 2 of 21                      PageID #: 317




       Moreover, even if the Court could somehow find that Ms. Fagre was seized, that seizure

was reasonable. Trooper Parks used deadly force against the driver only after the driver shot at

another officer and then sped directly towards Parks, who was taking cover behind his marked

police cruiser. Trooper Parks had barely enough time to get out of the way before the driver

rammed his cruiser, pushing it 50 feet backwards and into a snowbank. Trooper Parks fired all

of his 6 to 7 shots in rapid succession while he was still in immediate danger, just before or

during the collision.

       Given the extreme danger facing Trooper Parks (as well as other officers and the public

at large), deadly force directed at the driver would have been reasonable even if Trooper Parks

had known Ms. Fagre was in the vehicle. That Trooper Parks in fact saw no one in the vehicle

but the driver only further confirms the reasonableness of his decision to use force.

       Because he did not seize Ms. Fagre and, even if he did, that seizure was reasonable,

Trooper Parks is entitled to qualified immunity on Plaintiff’s federal and state constitutional

claims. Moreover, because his actions were reasonable, Trooper Parks is entitled to

discretionary-function immunity on Plaintiff’s negligence claim. The Court should thus grant

summary judgment on all claims against Trooper Parks.

                                 Summary of Undisputed Facts

                                 Police Find a Suspicious Vehicle

       Shortly after 4 pm on February 10, 2017, Lt. Scott Ireland of the Maine State Police

discovered a suspicious Dodge Durango SUV parked on a back road near his home in

Vassalboro. Defendant’s Statement of Undisputed Material Facts (“SMF”) (Docket #40) ¶¶ 1–4.

When Lt. Ireland approached the Durango, its engine was running and Ms. Fagre was slumped

over in the passenger seat. Id. ¶ 4. Footprints in the snow led from the Durango toward the

home of a nearby resident, Richard Browne. Id. ¶ 5.

                                                     2
Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 3 of 21                     PageID #: 318




       Lt. Ireland woke up Ms. Fagre and questioned her. Id. ¶ 6. She appeared confused and

was unable or unwilling to explain why she was there or where the Durango’s driver had gone.

Id. Lt. Ireland became suspicious that Ms. Fagre and her companion was breaking into nearby

homes. Id. ¶ 7. He reported those suspicions over his police radio. Id. ¶ 8.

                                            The Scene

       The Durango was backed into a turnout on the south side of Arnold Road. Id. ¶¶ 4, 15.

Arnold Road is a narrow dirt road that travels east from a main north-south road, Webber Pond

Road. Id. ¶ 11; see also id. Ex. A (map). After less than half a mile, Arnold Road turns south

for a short distance until it dead-ends. Id. Although there is only one residence on the east-west

portion of Arnold Road, there are approximately a dozen residences on the final north-south leg

of the road, which runs along the shore of Webber Pond. Id. ¶ 13. Another road, Fairway Drive,

runs parallel to Arnold Road a short distance through the woods to the north. Id. ¶ 14. The

homes on the south side of Fairway Drive are visible from Arnold Road through the woods. Id.

       The turnout in which the Durango was parked was on the south side of Arnold Road at

the top of a small rise shortly before the road turns south. Id. ¶ 15. An unplowed driveway ran

from the back of the turnout to a residence. Id. The rear of Richard Browne’s home on Fairway

Drive was visible a short distance through the woods to the northwest. Id. On the afternoon of

February 10, 2017, there were snowbanks on either side of Arnold Road and packed snow on the

road’s surface. Id. ¶ 16. The weather was clear and extremely cold. Id. ¶ 17.

                                       The Armed Robbery

       After observing the footprints leading toward Richard Browne’s house, Lt. Ireland made

a series of phone calls to check on Browne’s safety. Id. ¶ 18. He eventually learned from one of

Mr. Browne’s relatives that a man (later identified as Kadhar Bailey), had broken into Browne’s

house, held a gun to the back of the head, tied him up, kicked him down the basement stairs,

                                                    3
Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 4 of 21                       PageID #: 319




ransacked the home, and absconded in Browne’s pickup truck. Id. ¶ 18 & 10. Lt. Ireland

reported his findings over the radio, noting that the suspect was armed with “at least a handgun”

and requested that all available units respond to the scene. Id. ¶ 19. At some point, Ms. Fagre

admitted to Lt. Ireland that her companion was breaking into houses. Id. ¶ 9.

       As Lt. Ireland was making calls, a second officer, Sgt. Galen Estes of the Kennebec

Sheriff’s Office, arrived at the scene. Id. ¶ 20. Lt. Ireland then left the scene to check on Mr.

Browne, leaving Sgt. Estes with Ms. Fagre. Id. ¶ 21. Sgt. Estes was soon joined by Vassalboro

Police Chief Mark Brown. Id. ¶ 22.

       Lt. Ireland met with Mr. Browne, who appeared shaken up. Id. ¶ 24. Browne confirmed

that a man had held him at gunpoint, tied him up, ransacked his home, and then escaped in

Browne’s pickup truck. Id. Lt. Ireland reported this information over the radio. Id.

                               Trooper Parks Responds to the Scene

       Defendant Jeffrey Parks, a sworn officer of Maine State Police since 2014, had been

monitoring the radio as he returned home from his shift in his marked cruiser. Id. ¶ 26–28. He

heard Lt. Ireland’s initial radio transmission about the suspicious vehicle. Id. ¶ 27. When he

heard Lt. Ireland’s radio transmission that an armed male had taken a homeowner at gunpoint

and stolen a vehicle and requesting all available units, he responded to the scene. Id. ¶¶ 29–30.

       When Trooper Parks arrived at the scene, Sgt. Estes and Chief Brown were present. Id.

¶ 34. The Durango was still parked in the turnout, and two other vehicles were parked nearby on

Arnold Road. Id. ¶ 32; see also Exh. B (image of scene). As Trooper Parks spoke with Sgt.

Estes, he noticed Chief Brown speaking with someone in the passenger seat of the Durango,

whom he understood to be the female suspect Lt. Ireland mentioned on the radio. Id. ¶ 35.




                                                     4
Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 5 of 21                      PageID #: 320




       After a few minutes, Trooper Parks left in his cruiser to meet with Lt. Ireland on Fairway

Drive. Id. ¶ 37. Lt. Ireland directed Parks to perform safety checks on the other residences on

Fairway Drive, which Trooper Parks began to do. Id. ¶¶ 38–39.

                                    Lt. Ireland Locates Bailey

       After returning to the Durango, Lt. Ireland received a report that Mr. Browne’s truck had

been found abandoned nearby. Id. ¶ 40. He then received a call from a nearby resident, who

told him that the suspect was outside her home. Id. ¶ 41. Lt. Ireland and Sgt. Estes drove in

separate vehicles to that location. Id. ¶ 42. Chief Brown stayed with Ms. Fagre. Id. ¶ 43. The

area around the Durango was now empty of other vehicles. Id. ¶ 44.

       Lt. Ireland eventually spotted Bailey running through the woods back toward the

Durango. Id. ¶ 45. He directed Sgt. Estes to radio a warning to Chief Brown. Id. ¶ 46. He then

got into another officer’s cruiser and directed the officer to drive back to the Durango. Id. ¶ 47.

                         Chief Brown and the Suspect Exchange Gunfire

       As Chief Brown was standing outside the Durango, he heard Sgt. Estes’s urgent warning

over the radio. Id. ¶ 48. Chief Brown then spotted Bailey running toward him on the unplowed

driveway behind the Durango, holding what appeared to be gun. Id. ¶ 49. Chief Brown

identified himself as a police officer and ordered Bailey to drop the gun. Id. ¶ 50. After Bailey

ignored Chief Brown’s commands and raised his gun-arm toward Brown, Brown fired one or

two shots at him. Id. ¶ 51. Chief Brown took cover behind a snowbank on the driver’s side of

the Durango and heard Bailey fire at least one shot. Id. ¶ 52. Brown returned fire. Id.

       Next, the Durango pulled out of the turnout and turned left on Arnold Road, toward

Webber Pond Road. Id. ¶ 53. As it did so, Chief Brown, fearing that Bailey now had a clear

shot at him and intended to shoot him from the Durango, fired at least two additional shots

toward the driver’s side door, aiming at the driver. Id. ¶ 54. One of Chief Brown’s shots

                                                     5
Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 6 of 21                       PageID #: 321




penetrated the driver-side door and exited through the bottom rear of the passenger side-window,

passing through the space where Ms. Fagre likely would have been had she been sitting upright

in the passenger seat. Id. ¶¶ 55–57.

                            The Suspect Rams Trooper Parks’s Cruiser

       Upon learning that the suspect may have been located, Trooper Parks returned to Arnold

Road in his cruiser. Id. ¶ 59. Seventeen minutes had elapsed since he was last at the scene. Id.

¶ 66. As he approached the still-parked Durango, Trooper Parks heard multiple gunshots coming

from the Durango’s direction. Id. ¶ 60. He also saw someone crouched behind a snowbank on

the driver’s side of the Durango and some sort of movement on the passenger side of the

Durango. Id. ¶ 61. Trooper Parks inferred—correctly—that he was witnessing a gunfight

between the suspect and police. Id. ¶¶ 52, 62. He also saw that the two other vehicles were

gone. Id. ¶ 63–64; see also Exh. C (image of scene). He did not know where they had gone or

who had left in them. Id. ¶ 63.

       Trooper Parks immediately stopped his cruiser in the road, about 75 feet from the

Durango, and took cover behind it. Id. ¶ 65. He then saw the Durango pull out of the turnout

with its tires spinning, turn toward him, and rapidly accelerate. Id. ¶ 67. It appeared that the

driver had pushed the gas pedal to the floor. Id. ¶ 68. Based on the Durango’s acceleration and

the lack of room between the cruiser and the snowbanks, it was clear to Trooper Parks that the

driver intended to ram his cruiser. Id. ¶ 70.

       As the Durango sped towards him, Trooper Parks fled his cover and climbed onto the

snowbank on the north edge of the road. Id. ¶ 71. From there, he could see into the Durango

through the windshield. Id. ¶ 72. He saw a figure in the driver’s seat. Id. The passenger seat,

which he could also see, appeared to be empty. Id. Believing his life was in immediate danger,



                                                     6
Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 7 of 21                       PageID #: 322




Trooper Parks fired six to seven shots from his service handgun in rapid succession, aiming

specifically at the driver. Id. ¶¶ 73, 81.

        As Trooper Parks was firing, the Durango rammed the front of his cruiser and pushed it

backwards down Arnold Road. Id. ¶ 74. From when he recognized that Bailey intended to ram

his cruiser, Trooper Parks had had just enough time before the collision to get to the snowbank,

take aim at the driver, and fire. Id. ¶ 75. Because Parks’s line-of-fire through the Durango to the

driver changed as the Durango approached, his later shots penetrated the passenger side of the

Durango’s windshield at a sharp angle. Id. ¶ 79. As the front portion of the Durango passed

him, Parks lost sight of the driver and stopped firing. Id. ¶ 85. Unknown to Trooper Parks, one

of his shots struck Ms. Fagre. Id. ¶¶ 96–97.

        The Durango pushed Parks’s cruiser approximately 50 feet before the cruiser was pushed

into a snowbank. Id. ¶ 88. The vehicles passed within a couple of feet of Trooper Parks. Id.

¶ 82. Bailey continued to rev the Durango’s engine even after the vehicles came to a halt. Id.

¶ 89. When Bailey disobeyed police commands, another officer fired a single shot at him,

incapacitating him. Id. ¶ 92. Officers then found Ms. Fagre slumped across the Durango’s

center console, with her head under the driver’s arm. Id. ¶ 94. Trooper Parks did not learn that

Ms. Fagre was still in the Durango until this point. Id. ¶ 93.

        A loaded .32 caliber handgun was found near the driver’s seat. Id. ¶ 101. It was also

discovered that the Durango had been shifted into reverse following the collision. Id. ¶ 90.

        The autopsy of Ms. Fagre found that she had been struck by a single bullet. Id. ¶ 95. The

bullet first entered and then exited Ms. Fagre’s right shoulder, traveling toward her head. Id.

¶ 98. The bullet then entered her head near the base of her skull and exited near the top of her

head. Id. ¶ 98. It is the opinion of the State’s forensic investigator that the autopsy results and



                                                      7
Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 8 of 21                     PageID #: 323




location of the bullet defects in the Durango make it extremely unlikely Ms. Fagre was sitting

upright when she was struck, corroborating Trooper Parks’s testimony that the passenger seat

appeared empty when he fired at Bailey. Id. ¶¶ 99.

                                 Summary Judgment Standard

       “Summary judgment is appropriate when there is no genuine issue of material fact and

the moving party is entitled to judgment as a matter of law.” Cortes-Rivera v. Dep’t of Corr. &

Rehab. of Com. of Puerto Rico, 626 F.3d 21, 26 (1st Cir. 2010). A nonmovant “cannot rely on

speculation to avoid summary judgment.” Medina-Rivera v. MVM, Inc., 713 F.3d 132, 136 (1st

Cir. 2013).

                                            Argument

I. TROOPER PARKS IS ENTITLED TO QUALIFIED IMMUNITY
   ON PLAINTIFF’S FOURTH AMENDMENT CLAIM

       In Count 1, the plaintiff asserts a claim under 42 U.S.C. § 1983 against Trooper Parks,

alleging that he used excessive force against Ms. Fagre in violation of the Fourth Amendment.

Qualified immunity is a defense against § 1983 claims. “The doctrine of qualified immunity

protects government officials ‘from liability for civil damages insofar as their conduct does not

violate clearly established statutory or constitutional rights of which a reasonable person would

have known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald,

457 U.S. 800, 818 (1982)). “[Q]ualified immunity protects ‘all but the plainly incompetent or

those who knowingly violate the law.’” MacDonald v. Town of Eastham, 745 F.3d 8, 11 (1st

Cir. 2014) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).

       The test for determining qualified immunity at the summary judgment stage has two

parts. First, the court considers whether “the facts, taken most favorably to the party opposing

summary judgment, make out a constitutional violation.” Ford v. Bender, 768 F.3d 15, 23 (1st


                                                     8
Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 9 of 21                       PageID #: 324




Cir. 2014). Second, the court considers “whether the violated right was clearly established at the

time that the offending conduct occurred.” Id. The Court has discretion as to which prong of the

analysis to consider first. Conlogue v. Hamilton, 906 F.3d 150, 155 (1st Cir. 2018).

       The “clearly established” prong itself has two parts. First, “the plaintiff must identify

either controlling authority or a consensus of persuasive authority sufficient to put an officer on

notice that his conduct fell short of the constitutional norm.” Id. Second, “the plaintiff must

show that an objectively reasonable officer would have known that his conduct violated the law.”

Id. “Because many law enforcement encounters arise from confusing, high-stakes

circumstances, this second inquiry provides some breathing room for a police officer even if he

has made a mistake (albeit a reasonable one) about the lawfulness of his conduct.” Id.

       A.      Trooper Parks Did Not Seize Ms. Fagre

       In his motion to dismiss, Trooper Parks contended that the complaint did not plead facts

establishing a “seizure” under the Fourth Amendment because it did not allege that Trooper

Parks shot Ms. Fagre intentionally. The Court denied Trooper Parks’s motion on grounds that

additional information was necessary to resolve the issue. Order at 13–14 (Docket #15). The

summary judgment record now provides that additional information, confirming that Trooper

Parks’s shooting of Ms. Fagre was an unfortunate accident, and therefore not a seizure.

       In order to prove a Fourth Amendment seizure, plaintiff must demonstrate “a

governmental termination of freedom of movement through means intentionally applied.”

Brower v. County of Inyo, 489 U.S. 593, 597 (1989) (emphasis in original). There must be “an

intentional acquisition of physical control” over the plaintiff. Landol-Rivera v. Cruz Cosme, 906

F.2d 791, 795 (1st Cir. 1990). “[P]olice action that simply causes a particular result” is

insufficient. Id. Thus, force directed at someone other than the plaintiff cannot “seize” that



                                                     9
Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 10 of 21                         PageID #: 325




plaintiff, even if the plaintiff is a “reasonably foreseeable victim[]” of that force. Schutlz v.

Braga, 455 F.3d 470, 482 (4th Cir. 2006); see Landol-Rivera, 906 F.2d at 795.

       The First Circuit has applied the Supreme Court’s reasoning in Brower to hold that police

do not “seize” the passenger of a vehicle by inadvertently shooting him while trying to stop the

driver. In Landol-Rivera, 906 F.2d at 795, the defendant officers responded to a robbery in

which the robber had taken a hostage. Id. at 791. The robber attempted to escape with the

hostage by commandeering a passing car. Id. at 792. As the car started moving, three officers

opened fire on the vehicle, missing the robber but hitting the hostage. Id. The hostage sued for

excessive force. Id. at 792.

       Applying Brower, the Landol-Rivera court considered whether the defendant officers’

decision to shoot into the car was an “intentionally applied” means of terminating the hostage’s

freedom of movement, with the plaintiff arguing that it was sufficient for the police to

“deliberately” fire their weapons into the vehicle knowing that a hostage was inside. Landol-

Rivera, 906 F.2d at 794 (emphasis in original). But the First Circuit disagreed. It rejected the

plaintiff’s theory that the intentionality requirement can be met “by the deliberateness with

which a given action is taken.” Id. at 795. Instead, it concluded: “[a] police officer’s deliberate

decision to shoot at a car containing a robber and a hostage for the purpose of stopping the

robber’s flight does not result in the sort of willful detention of the hostage that the Fourth

Amendment was designed to govern.” Id. at 796 (emphasis in original). In short, because the

plaintiff “was not the object of the police bullet that struck him,” he was not seized. Id. at 795.

       So too here. It is indisputable that Trooper Parks did not intentionally fire his gun at Ms.

Fagre. Rather, Ms. Fagre was struck by an errant bullet intended for Bailey. SMF ¶¶ 73, 80.

Ms. Fagre thus was not the “the object of the police bullet that struck [her].” Landol-Rivera, 906



                                                      10
Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 11 of 21                       PageID #: 326




F.2d at 796. Under the controlling authority of Landol-Rivera, Trooper Parks did not seize Ms.

Fagre and therefore could not have violated her Fourth Amendment rights.

        Indeed, the lack of a seizure is, if anything, even more clear-cut here than it was in

Landol-Rivera. That case considered whether an officer can seize a passenger by firing into a

vehicle “with knowledge that [the passenger] was there.” Id. at 794. Here, in contrast, Trooper

Parks was not just unaware that Ms. Fagre was in the Durango, he had affirmative visual

evidence that Ms. Fagre was not in the Durango. As the Durango sped toward him, Trooper

Parks could see that the passenger seat—where Ms. Fagre had been sitting during Parks’s

previous visit to the scene—now appeared to be empty. SMF ¶ 72. He also saw that the police

vehicles that were at the scene when he was last there, 17 minutes earlier, were now gone,

suggesting that Ms. Fagre may have been moved. SMF ¶¶ 63, 66. Thus, even if an officer

intending to seize a vehicle’s driver also seizes anyone he knows to be inside the vehicle if he

terminates their freedom of movement—a view specifically rejected by Landol—Trooper Parks

still would not have seized Ms. Fagre here, as she appeared to be no longer in the vehicle when

he fired at the driver.

        Plaintiff will likely point out that a circuit split has developed since Landol-Rivera as to

whether an officer can, at least in some circumstances, seize a passenger by inadvertently

injuring her while trying to stop a fleeing driver. See Plumhoff v. Rickard, 572 U.S. 765, 778 n.4

(2014) (citing cases on both sides of split, including Landol-Rivera, but declining to resolve the

split). But Landol has never been overruled and remains controlling authority in this Circuit.

        Finally, this case cannot be analogized to Brendlin v. California, 551 U.S. 249 (2007),

which held that a traffic stop seizes a vehicle’s passengers as well as its driver. Trooper Parks

was not trying to stop a vehicle and all its occupants, he was defending himself from a deadly



                                                     11
Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 12 of 21                          PageID #: 327




threat posed specifically by Bailey, who could have shot him as well as run him over. It is thus

indistinguishable from a situation in which a bystander is struck by an errant bullet during a

shootout. See Simpson v. City of Fork Smith, 389 F. App’x 568, 571 (8th Cir. 2010) (no seizure

where there was “no evidence that [Plaintiff] was struck by anything other than an errant

bullet”); Claybrook v. Birchwell, 199 F.3d 350, 359 (6th Cir. 2000) (recognizing that inadvertent

shooting of a person in a vehicle that police did not know to be occupied was not a seizure).1

        B.      If There Was a Seizure, It Was Reasonable

        Assuming arguendo that the Court could find that Trooper Parks seized Ms. Fagre by

unknowingly shooting her, the undisputed facts make clear that the seizure was reasonable under

the totality of the circumstances, and therefore did not violate Ms. Fagre’s rights.

        To show that a seizure violates the Fourth Amendment, the plaintiff must show that the

“level of force was objectively unreasonable under the circumstances.” Fernandez-Salicrup v.

Figueroa-Sancha, 790 F.3d 312, 326 (1st Cir. 2015). This reasonableness calculus considers the

officer’s actions in light of the “totality of circumstances.” Graham v. Connor, 490 U.S. 386,

397 (1989). In deadly force cases, the primary inquiry is whether “a suspect poses an immediate

threat to police officers or civilians.” Conlogue, 906 F.3d at 156. Other relevant factors include

“the severity of the crime at issue” and whether the suspect is “actively resisting arrest or

attempting to evade arrest by flight.” Graham, 490 U.S. at 396.2


        1
                 See also Moore v. Indehar, 514 F.3d 756, 760 (8th Cir. 2008) (“bystanders are not seized
for Fourth Amendment purposes when struck by an errant bullet in a shootout”); Schultz v. Braga, 455
F.3d 470 (4th Cir. 2006) (no seizure of driver who was hit by a ricocheting bullet fired at passenger);
United States v. Lockett, 919 F.2d 585, 590 n.4 (9th Cir. 1990) (“an innocent bystander struck by a stray
bullet from the officer’s weapon would not have [a Fourth Amendment] claim”).
        2
                  Courts also consider whether it was feasible to warn the suspect prior to using deadly
force and, if so, whether such warning was given. Conlogue, 906 F.3d at 156. Here, Bailey was given a
warning by Chief Brown. SMF ¶ 50. A second warning by Trooper Parks was neither required nor
feasible. See SMF ¶¶ 76–77.


                                                       12
Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 13 of 21                      PageID #: 328




       The reasonableness standard is “comparatively generous to the police in cases where

potential danger, emergency conditions, or other exigent circumstances are present.” Berube v.

Conley, 506 F.3d 79, 83 (1st Cir. 2007) (quoting Roy v. Inhabitants of City of Lewiston, 42 F.3d

691, 695 (1st Cir. 1994)). The calculus must allow for the fact that police officers are often

forced to “make split-second judgments—in circumstances that are tense, uncertain, and rapidly

evolving—about the amount of force that is necessary in a particular situation.” Id. (quoting

Roy, 42 F.3d at 695). Plaintiff thus may not rely on the “20/20 vision of hindsight.” Graham,

490 U.S. at 396. Nor can Plaintiff survive summary judgment by showing merely that the police

could have better handled the situation. Roy, 42 F.3d at 695 (“[I]n close cases, a jury does not

automatically get to second-guess these life and death decisions, even though the plaintiff has an

expert and a plausible claim that the situation could better have been handled differently.”).

Plaintiff must show that the decision to use deadly force was “so deficient that no reasonable

officer could have made the same choice.” Id.

       The undisputed facts establish beyond question that a reasonable officer could have used

deadly force against Bailey under the totality of circumstances. From a mere 25 yards away,

Bailey drove an SUV at maximum acceleration directly at Trooper Parks. SMF ¶¶ 65–70.

Trooper Parks had just enough time to move out of the roadway, take aim at Bailey and fire

before Bailey rammed the marked police cruiser behind which Parks had been taking cover. Id.

¶ 75. Moreover, Bailey collided with the cruiser with such force as to push it backward down the

road roughly 50 feet, missing Parks by only a couple of feet in the process. Id. ¶¶ 82, 87.

Trooper Parks easily could have been struck and killed during this collision.

       What is more, the immediate threat posed by Bailey was not limited to his use of the

Durango as a deadly weapon. See McGrath v. Tavares, 757 F.3d 20, 28 (1st Cir. 2014)



                                                    13
Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 14 of 21                      PageID #: 329




(recognizing that a car can be a deadly weapon). As Trooper Parks was aware, Bailey also had a

gun. SMF ¶¶ 29, 101. Trooper Parks knew that Bailey had already used that gun to commit

serious crimes, including the robbery of Mr. Browne. Id. ¶ 29. Trooper Parks had also just

witnessed what he reasonably and correctly believed to be a gunfight between Bailey and police.

SMF ¶¶ 52, 62. A reasonable officer in Trooper Parks’s shoes could have feared that Bailey

might shoot him either from inside the approaching Durango or in a confrontation following the

collision. In addition, there were more than a dozen homes nearby, both through the woods on

Fairway Drive and along the shore of Webber Pond. SMF ¶¶ 13–14. At least some of these

homes were occupied. SMF ¶¶ 24, 41. Trooper Parks could have reasonably feared that, if

allowed to escape, the armed and dangerous Bailey would pose a threat to nearby residents.

       That Trooper Parks had cut off Bailey’s only vehicular escape route by parking his

cruiser in Arnold Road does not alter the reasonableness calculus. A reasonable officer could not

have been confident that a sport utility vehicle was incapable of getting around the cruiser. SMF

¶ 84. Had he escaped, Bailey would have posed a grave threat to pursuing officers, other

motorists, and the public at large. And, even if Bailey had no chance of escape, that did not end

the threat. Rather, it merely shifted risk from the public at large to the officers on the scene. By

blocking in Bailey, Trooper Parks was left in close proximity to an armed, dangerous, and

cornered suspect who had already twice demonstrated his willingness to use deadly force against

police. Indeed, the extreme risk to Trooper Parks was confirmed when another officer was

forced to shoot Bailey shortly after the Durango came to a stop. SMF ¶ 92.

       Two controlling authorities with notably similar facts confirm that Trooper Parks’s use of

deadly force was reasonable. First, in Plumhoff v. Rickard, 572 U.S. 765 (2014), the plaintiff

estate’s decedent, Rickard, led police on a high-speed chase that resulted in Rickard crashing into



                                                     14
Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 15 of 21                       PageID #: 330




a police cruiser. Id. at 769. Rickard then began maneuvering his vehicle to extricate himself

from the crash and eventually returned to the road. Id. at 769–70. Police fired several shots into

the vehicle as Rickard was maneuvering, and several more after he returned to the road. Id. at

770. Rickard eventually crashed into a building, and both he and his passenger died from a

combination of gunshot wounds and crash injuries. Id.

       The Supreme Court held that the officers’ use of deadly force was reasonable. The Court

noted that the high-speed pursuit established that Rickard posed a “grave public safety risk.” Id.

at 776. It found it irrelevant that Rickard’s vehicle had come to a “near standstill” when police

opened fire, as he was still maneuvering the vehicle in an effort to escape. Id. Based on these

facts, the Court held that a reasonable officer could conclude that “Rickard was intent on

resuming his flight and that, if he was allowed to do so, he would once again pose a deadly threat

for others on the road.” Id. at 777. Finally, the Court concluded that it was not unreasonable for

officers to fire a total of 15 shots at the vehicle, reasoning that “during the 10-second span when

all the shots were fired, Rickard never abandoned his attempt to flee.” Id. at 777.

       The second controlling authority is McGrath v. Tavares, 757 F.3d 20 (1st Cir. 2014). In

that case, an officer used deadly force against a burglary suspect after the suspect, McGrath, led

officers on a high-speed chase and then crashed into a stone wall. Id. at 24. When the officers

approached him on foot, McGrath, after crashing into one of the cruisers and a telephone pole,

drove toward the officers, prompting one of the officers to fire at McGrath. Id. Noting that the

officer’s “choices were to shoot or risk being run over” and that the suspect would continue to

pose a threat to the public if he escaped, the First Circuit concluded that deadly force was

reasonable. Id. at 28–29.




                                                    15
Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 16 of 21                       PageID #: 331




       Plumhoff and McGrath both support the reasonableness of Trooper Parks’s actions.

While Bailey did not lead police on a high-speed chase, his armed robbery of Richard Browne,

gunfight with Chief Brown, and intentional ramming of Trooper Parks’s cruiser made clear that

he posed, if anything, an even greater public safety risk than Rickard or McGrath. Moreover, as

in Plumhoff and McGrath, the threat had not ended by the time Trooper Parks finished firing his

shots. Trooper Parks fired his 6 to 7 shots at Bailey while the Durango was still in motion and

before it had passed him. SMF ¶¶ 79, 85. Like the defendant in McGrath, Trooper Parks’s

options as the Durango sped toward him were “to shoot or risk being run over.” 757 F.3d at 28.

The only difference is that in Trooper Parks could also reasonably fear being shot.

       Finally, in assessing the reasonableness of Trooper Parks’s use of force, Ms. Fagre’s

presence in the vehicle should play no role in the analysis. The Court must analyze objective

reasonableness “in light of the circumstances and the facts known to [the defendant officer] at

the time.” McGrath, 757 F.3d at 29 (quoting Calvi v. Knox County, 470 F.3d 422, 428 (1st Cir.

2006)). Here, it cannot be disputed that Trooper Parks saw an apparently empty passenger seat

as the Durango approached. SMF ¶¶ 35, 72. It is similarly indisputable that the forensic

evidence makes it extremely unlikely that Ms. Fagre was sitting upright—and thus visible to

Trooper Parks—when she was struck. SMF ¶ 99. And, it is undisputed that by the time Trooper

Parks returned to the Durango after having been away for 17 minutes, two of the police vehicles

that were previously parked there were gone, suggesting that Ms. Fagre may have been

transported elsewhere. SMF ¶¶ 63, 66. Based on these observations, a reasonable officer could

have concluded that Ms. Fagre was not in the Durango as it sped towards him. Her presence in

the Durango was not part of “facts and circumstances” known to Trooper Parks at the time, and

therefore cannot be considered.



                                                   16
Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 17 of 21                        PageID #: 332




       Indeed, even if there were a genuine factual dispute as to whether Trooper Parks knew

that Ms. Fagre was still in the Durango—and there is not—that dispute would not be material to

reasonableness. As already shown, Trooper Parks faced an immediate and deadly threat from

Bailey when he fired his weapon. It is far from clear that the presence of bystanders could ever

constitutionally bar an officer from defending himself or others from an immediate deadly threat.

But even assuming arguendo that some hypothetical scenario might exist in which the presence

of a bystander makes otherwise reasonable self-defense unreasonable, this case is not that

scenario. As already shown, Trooper Parks used deadly force in a situation in which he was at

immediate risk of being run over or shot by Bailey. Under those exigent circumstances, Trooper

Parks’s use of force against Bailey would have been reasonable even if he had been aware that

Ms. Fagre was still in the vehicle.

       C.      Even if Trooper Parks Violated Ms. Fagre’s Fourth Amendment Rights,
               those Rights Were Not Clearly Established

       To defeat qualified immunity, Plaintiff must show not only that the defendant violated a

constitutional right, but that the right in question was “clearly established” at the time of the

violation. Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011). This is an “exacting standard” and a

“heavy burden indeed” for the plaintiff. Mitchell v. Miller, 790 F.3d 73, 77 (1st Cir. 2015)

(quoting City and County of San Francisco v. Sheehan, 135 S. Ct. 1765, 1774 (2015)). To be

clearly established, the contours of the right must be “sufficiently definite that any reasonable

official in the defendant’s shoes would have understood that he was violating it.” Plumhoff, 572

U.S. at 779. “In other words, ‘existing precedent must have placed the statutory or constitutional

question’ confronted by the official ‘beyond debate.’” Id. (quoting al-Kidd, 563 U.S. at 741).

That precedent, moreover, must be in the form of either “controlling authority” or “a robust




                                                      17
Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 18 of 21                      PageID #: 333




‘consensus of cases of persuasive authority.’” al-Kidd, 563 U.S. at 742 (quoting Wilson v.

Layne, 526 U.S. 603, 617 (1999)).

       As discussed in Part I.A, the First Circuit’s decision in Landol-Rivera recognizes

unequivocally that only the intended target of a police officer’s bullet can be seized under the

Fourth Amendment. The First Circuit has never overruled Landol-Rivera. Moreover, following

its decision in Brendlin, the Supreme Court has recognized that a circuit split remains as to

whether using force against a driver can seize a passenger. Plumhoff, 572 U.S. at 778 n.4. Given

this state of the law, Trooper Parks was not on notice that he could violate the Fourth

Amendment rights of any other occupants of the Durango by firing at the driver.

       Even if Plaintiff could point to clearly established law holding that Ms. Fagre was seized,

she still could not point to clearly established law indicating that Trooper Parks’s use of force

was unreasonable. Except in the rare “obvious” case—which this case is not—plaintiff must

“identify a case where an officer acting under similar circumstances was held to have violated

the Fourth Amendment.” City of Escondido v. Emmons, 139 S.Ct. 500, 504 (2019) (per curiam)

(quoting D.C. v. Wesby, 138 S. Ct. 577, 581 (2018)). “Such specificity is especially important in

the Fourth Amendment context, where the Court has recognized that ‘[i]t is sometimes difficult

for an officer to determine how the relevant legal doctrine, here excessive force, will apply to the

factual situation the officer confronts.’” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per

curiam) (quoting Saucier v. Katz, 533 U.S. 194, 205 (2001)).

       Undersigned is aware of no controlling authority holding that it is unconstitutional for an

officer to use deadly force against an armed and dangerous individual who had just committed

multiple violent felonies and who was speeding toward the exposed officer in an apparently

otherwise empty vehicle. Indeed, as already discussed, the two most factually similar controlling



                                                     18
Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 19 of 21                          PageID #: 334




cases, Plumhoff and McGrath, indicate that Trooper Parks’s decision to use deadly force was

entirely reasonable. At the very least, those decisions preclude any conclusion that Trooper

Parks was on notice that his use of deadly force was unconstitutional.

II.     Plaintiff Is Not Pursuing a Fourteenth Amendment Claim Against Parks

        As noted in the pre-filing memorandum (Docket #33), Plaintiff has confirmed that she is

not pursuing Count III (failure to provide police protection) against Trooper Parks and does not

oppose entry of judgment for Parks on that claim. Judgment should thus be entered.

III.    Trooper Parks Is Entitled to Judgment on Plaintiff’s State-Law Claims

        Plaintiff asserts state-law claims pursuant to the Maine Civil Rights Act (“MCRA”), 5

M.R.S. § 4682, and for negligence. Compl., Cts 2 & 4.3 Article 1, § 5 of the Maine

Constitution, the provision upon which Plaintiff relies for her MCRA claim, “provides

protections that are coextensive with the Fourth Amendment.” State v. Martin, 120 A.3d 113,

118 n.2 (Me. 2015). Because Trooper Parks has qualified immunity from Plaintiff’s § 1983

Fourth Amendment claim, he is similarly immune from the MCRA claim. See Berube, 506 F.3d

at 85 (“The disposition of a 42 U.S.C. § 1983 claim also controls a claim under the MCRA.”);

Jackson v. Town of Waldoboro, 751 F. Supp. 2d 263, 275 (D. Me. 2010); see also Jenness v.

Nickerson, 637 A.2d 1152, 1159 (Me. 1994) (“Having found the Officers immune from the

section 1983 claims, we also find them immune from claims under the MCRA.”).

        Plaintiff’s negligence claim also fails. Under the Maine Tort Claims Act, a governmental

employee is entitled to immunity when performing a “discretionary function or duty” so long as


        3
           In Counts 5 and 6, plaintiff asserts claims for “wrongful death” and “conscious pain and
suffering,” respectively. Compl. ¶¶ 88–93. These are not independent claims, but rather simply invoke
Maine’s wrongful death statute with regard to the substantive claims asserted in Counts 1–4. See Compl.
¶ 106. Because Trooper Parks is entitled to judgment on all of the substantive claims against him, he is
entitled to judgment on Counts 5 and 6 as well.


                                                       19
Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 20 of 21                        PageID #: 335




the act is “reasonably encompassed by the duties of the governmental employee in question.” 14

M.R.S. § 8111(1) & (1)(C). “A law enforcement official’s use of force is a discretionary act.”

Comfort v. Town of Pittsfield, 924 F. Supp. 1219, 1236 (D. Me. 1996) (citing Roy, 42 F.3d at 696

and Leach v. Betters, 599 A.2d 424, 426 (Me. 1991)). An officer is therefore immune from tort

liability for a use of force so long as his use of force does not exceed the scope of his discretion.

Richards v. Town of Eliot, 780 A.2d 281, 292 (Me. 2001). A use of force that is “objectively

reasonable” under the Graham v. Connor criteria meets this requirement. Id. As the First

Circuit stated, if “officers’ conduct was reasonable under the circumstances, that conduct cannot

be said to be so egregious as to deprive the officers of the immunity defense, and they are

entitled to summary judgment on the MTCA claim as well.” Berube, 506 F.3d at 86; see also

Jackson, 751 F. Supp. 2d at 276. Here, for the reasons set forth in Part I.B, above, Trooper

Parks’s decision to use deadly force was objectively reasonable. He is therefore immune from

Plaintiff’s negligence claim.

                                             Conclusion

       For the above reasons, the Court should grant summary judgment to Defendant Parks on

all claims in the complaint.

DATED: January 16, 2020                                AARON M. FREY
                                                       Attorney General


                                                       /s/ Jonathan R. Bolton
                                                      ______________________________
                                                      JONATHAN R. BOLTON
                                                      Assistant Attorney General
                                                      6 State House Station
                                                      Augusta, Maine 04333-0006
                                                      Tel. (207) 626-8800
                                                      Fax (207) 287-3145
                                                      jonathan.bolton@maine.gov




                                                     20
Case 1:19-cv-00083-LEW Document 41 Filed 01/16/20 Page 21 of 21                      PageID #: 336




                                      CERTIFICATE OF SERVICE

       I hereby certify that on this, the 16th day of January, 2020, I electronically filed the above
document with the Clerk of Court using the CM/ECF system, which will send a copy of such to
counsel of record for all parties to this action.



                                                             /s/ Jonathan R. Bolton
                                                             ______________________________
                                                             Jonathan R. Bolton
                                                             Assistant Attorney General
                                                             6 State House Station
                                                             Augusta, Maine 04333-0006
                                                             Tel. (207) 626-8800
                                                             Fax (207) 287-3145
                                                             jonathan.bolton@maine.gov




                                                     21
